Case 5:21-cv-00027-MW-MJF Document 6-1 Filed 02/17/21 Page 1 of 5




             EXHIBIT A
        Case 5:21-cv-00027-MW-MJF Document 6-1 Filed 02/17/21 Page 2 of 5




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

ANDREW DAVID and
KELLY DAVID,

        Plaintiffs,

v.                                                            Case No.: 5:21-cv-00027-MW-MJF

USAA CASUALTY INSURANCE
COMPANY,

     Defendant.
________________________________/

                           DECLARATION OF ANDREW DAVID

        I, Andrew David, declare under penalty of perjury, as provided for by the laws

of the United States, 28 U.S.C. § 1746, that the following statements are true and

correct:

     1. My legal name is Andrew David.

     2. I am over the age of 18 and am otherwise competent to make this Declaration.

     3. I am a Plaintiff in the above styled action. 1

     4. The total amount of damages sought by the Plaintiffs, collectively, in the

        above styled action is and will remain less than seventy-five thousand

        ($75,000.00) inclusive of interest, costs, and attorney fees.


1
 References to the “above styled action” include this action when it was formerly pending in the Circuit Court of the
Fourteenth Judicial Circuit, in and for Bay County Florida, bearing case number 20001385-CA.
    Case 5:21-cv-00027-MW-MJF Document 6-1 Filed 02/17/21 Page 3 of 5




  5. Plaintiffs have not, and will not, seek damages in excess of seventy-five

     thousand ($75,000.00) inclusive of interest, costs, and attorney fees, in the

     above styled action.

  6. To the extent that any previous representation made by Plaintiffs was

     interpreted to be inconsistent with the evidence contained here, said

     representations are withdrawn and clarified by way of this Declaration.

           02/11/2021

Executed on ________________



                                           ____________________________
                                           Andrew David
        Case 5:21-cv-00027-MW-MJF Document 6-1 Filed 02/17/21 Page 4 of 5




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

ANDREW DAVID and
KELLY DAVID,

        Plaintiffs,

v.                                                            Case No.: 5:21-cv-00027-MW-MJF

USAA CASUALTY INSURANCE
COMPANY,

     Defendant.
________________________________/

                             DECLARATION OF KELLY DAVID

        I, Kelly David, declare under penalty of perjury, as provided for by the laws

of the United States, 28 U.S.C. § 1746, that the following statements are true and

correct:

     1. My legal name is Kelly David.

     2. I am over the age of 18 and am otherwise competent to make this Declaration.

     3. I am a Plaintiff in the above styled action. 1

     4. The total amount of damages sought by the Plaintiffs, collectively, in the

        above styled action is and will remain less than seventy-five thousand

        ($75,000.00) inclusive of interest, costs, and attorney fees.


1
 References to the “above styled action” include this action when it was formerly pending in the Circuit Court of the
Fourteenth Judicial Circuit, in and for Bay County Florida, bearing case number 20001385-CA.
    Case 5:21-cv-00027-MW-MJF Document 6-1 Filed 02/17/21 Page 5 of 5




  5. Plaintiffs have not, and will not, seek damages in excess of seventy-five

     thousand ($75,000.00) inclusive of interest, costs, and attorney fees, in the

     above styled action.

  6. To the extent that any previous representation made by Plaintiffs was

     interpreted to be inconsistent with the evidence contained here, said

     representations are withdrawn and clarified by way of this Declaration.

            02/11/2021

Executed on ________________



                                           ____________________________
                                           Kelly David
